Sunday March 22nd, 2015                 4lP/#A9-03
Abel Acosta, Clerk
Po Box 12308
Capitol Station
Austin, Texas 78711


Shane Guziec
TDCJ# 795104
12071 FM 3522
Abilene, Texas 79601



RE:     WR-46,840-03
                                                                   MAR 25 2015

                                                                $WAeo@ti, Cif&rk
Abel,            .     ''       •
        On 3/16/2015 you sent me a copy of my docket sheet per my request.
On my docket sheet it says on 9/17/2014 NONCOMP/RETD 73.1. Well,
what does that mean? Was my 1107 writ returned to me? If so I haven't
ever received it back nor has anyone ever advised me of anything at
all.     I wrote to you cause I haven't heard anything at all.               I have
written to the El Paso Clerk in hopes of finding something out but
to this day I haven't received any kind of notice from them. I am
now writing to ask you where my 1107 writ is?                 Why was my writ re
turned for NONCOMP/RETD 73.1?               It would be greatly appreciated if
you would PLEASE advise me of this matter.
                          Thank You Very Much
                        Respectfully Submitted
                                    Shane Guziec   795104
                                        TDCJ# 795104
                                       12071 FM 3522
                                    Abilene, Texas 79601


                        OA«-i <                    - •wriQH
                            \